Hayne, C.
All the appellant’s specifications were stricken from the transcript, for the reason that they were mere interpolations, and not a part of the statement as settled by the judge of the court below. This took away all right to be heard on the motion for new trial.
The appellant’s objections to the sufficiency of the complaint are without merit.
We therefore advise that the judgment and order be affirmed.
Foote, C., and Belcher, C. 0., concurred.
The Court.
For the reasons given in the foregoing opinion, the judgment and order are affirmed.